ORDER

PER CURIAM.
Bennie Tinker, movant, appeals the motion court’s denial of his Rule 29.15 motion. On appeal, movant contends that he received ineffective assistance of appellate counsel because counsel failed to raise the issue of the prosecutor’s question at trial regarding movant’s failure to make a written statement, and had appellate counsel raised error, the appellate court would have reversed movant’s conviction.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).